Title: To James Madison from Jonathan Russell, 20 February 1815
From: Russell, Jonathan
To: Madison, James


                    
                        
                            Sir
                        
                        Paris 20th Feby 1815
                    
                    A long acquaintance with the negative qualifications of the person, who now provisionally discharges the functions of American Consul at this place, induces me to believe that one of more efficient character will be selected for a permanent appointment.
                    In this conviction I have not hesitated to recommend for that trust my friend, Mr. Joseph Russell.
                    With Mr. Russell I claim no relationship, but an uninterrupted friendship of many years has made me thoroughly acquainted with his excellent qualities, and sincerely disposed me to render him every service in my power.
                    He is a native of Boston, and, although for some time he has not been in the United States, no man has a warmer attachment to his country or feels a deeper interest in the glory and prosperity of its administration. From long experience, he is intimately acquainted with commerce, in all its relations, and from his long tried honour and integrity, he enjoys the confidence and esteem of all who know him.
                    Perfectly master of the language of this country and possessed of a competent knowledge of its laws and customs, he has nothing to learn in order to qualify him for the trust which he now solicits, and his standing as a merchant and a gentleman, in the commercial and social world, would ensure to his appointment an unusual portion of approbation.
                    I think it unnecessary to say more. My Colleague Mr. Clay is acquainted with Mr. Russell, and it is with much satisfaction I can refer you to him for further testimony in his favour. I have the honor to be with profound respect Sir Your faithful and Obedient Servant
                    
                        
                            Jona Russell
                        
                    
                